 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 1 of 25 Page ID #:168



 1
 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10
11
12 RAFAEL ARROYO, JR.,           )          CV 19-7244-RSWL-SS
                                 )
13                Plaintiff,     )
                                 )          ORDER re: Plaintiff’s
14                               )          Application for Default
         v.                      )          Judgment [15]
15                               )
                                 )
16   THRIFTY PAYLESS, INC., a    )
     California Corporation; and )
17   DOES 1 through 10,          )
                                 )
18                               )
                  Defendants.    )
19                               )
                                 )
20                               )
21       Plaintiff Rafael Arroyo, Jr. (“Plaintiff”) claims
22 Defendant Thrifty Payless, Inc. (“Defendant”) violated
23 the Americans with Disabilities Act (“ADA”) and
24 California’s Unruh Civil Rights Act (“Unruh Act”).
25 Currently before the Court is Plaintiff’s Application
26 for Default Judgment (“Application”) [15].                 Having
27 reviewed all papers submitted pertaining to this
28 Application, the Court NOW FINDS AND RULES AS FOLLOWS:
                                        1
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 2 of 25 Page ID #:169



 1 the Court GRANTS in part Plaintiff’s Application as to
 2 Plaintiffs ADA claim and DECLINES to exercise
 3 supplemental jurisdiction over Plaintiff’s Unruh Act
 4 claim.
 5                               I. BACKGROUND
 6 A.    Factual Background
 7       Plaintiff is a paraplegic who needs a wheelchair
 8 for mobility.       Compl. ¶ 1.       Defendant owned and owns
 9 the Rite Aid (“Store”) located at or about 1433
10 Glendale Blvd., Los Angeles, California.                 Id. ¶¶ 2-3.
11 Plaintiff went to the Store in July 2019 to avail
12 himself of its goods and assess the Store for
13 compliance with disability access laws.                Id. ¶ 8.      On
14 the date of Plaintiff’s visit, Plaintiff alleges that
15 Defendant failed to provide accessible sales counters
16 in the Thrifty ice cream section of the Store.                   Id. ¶
17 10.     Defendant continues to fail to provide accessible
18 sales counters.        Id.     Defendant also failed and
19 currently fails to provide an accessible restroom.                    Id.
20 ¶ 15.
21       Plaintiff personally encountered the lack of
22 accessible sales counters.            Id. ¶ 12.      Plaintiff did
23 not personally encounter the lack of accessible
24 restroom.      Id. ¶ 15.      Plaintiff intends to return to
25 the Store to avail himself of its goods and check its
26 compliance with disability access laws, but he is
27 currently deterred from doing so because of the
28 existing barriers.           Id. ¶ 18.
                                        2
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 3 of 25 Page ID #:170



 1 B.     Procedural Background
 2        Plaintiff filed his Complaint [1] on August 21,
 3 2019, alleging Defendant violated the ADA and Unruh
 4 Act.    Plaintiff served Defendant [9] by service on its
 5 registered agent on August 29, 2019.               As of yet,
 6 Defendant has not pleaded, answered, or otherwise
 7 appeared in this Action.           The Clerk of Court entered
 8 Defendant’s default [11] on September 23, 2019.
 9        On November 14, 2019, Plaintiff filed the present
10 Application [15] and timely served Defendant [15-13].
11 Plaintiff seeks an order enjoining Defendant to
12 provide: (1) accessible sales counters; and (2) an
13 accessible restroom.          Plaintiff also seeks an award
14 totaling $8,321 in statutory damages, attorneys’ fees,
15 and costs.
16                             II. DISCUSSION
17 A.     Legal Standard
18        Federal Rule of Civil Procedure (“Rule”) 55(b)
19 authorizes a district court to grant default judgment.
20 Pursuant to Local Rule 55-1, the party moving for
21 default judgment must submit a declaration
22 establishing: (1) when and against which party default
23 was entered; (2) on which pleading default was entered;
24 (3) whether the defaulting party is a minor,
25 incompetent person, or active service member; and
26 (4) proper service.         Upon default, all factual
27 allegations in the complaint, except those relating to
28 damages, are assumed to be true.              TeleVideo Sys., Inc.
                                        3
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 4 of 25 Page ID #:171



 1 v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987)
 2 (quoting Geddes v. United Fin. Grp., 559 F.2d 557, 560
 3 (9th Cir. 1977)).
 4       In exercising its discretion to grant default
 5 judgment, the court must consider the following
 6 factors: (1) possibility of prejudice to the plaintiff,
 7 (2) merits of the substantive claim, (3) sufficiency of
 8 the complaint, (4) sum of money at stake,
 9 (5) possibility of disputes regarding material facts,
10 (6) whether excusable neglect caused the default, and
11 (7) the strong policy favoring decisions on the merits.
12 NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 616 (9th
13 Cir. 2016) (quoting Eitel v. McCool, 782 F.2d 1470,
14 1471-72 (9th Cir. 1986)).           Additionally, if the
15 defaulting party failed to plead or otherwise defend,
16 the court must determine that it has subject matter and
17 personal jurisdiction.          In re Tuli, 172 F.3d 707, 712
18 (9th Cir. 1999).        When default judgment is granted, the
19 relief awarded “must not differ in kind from, or exceed
20 in amount, what is demanded in the pleadings.”                   Fed. R.
21 Civ. P. 54(c).
22 B.    Discussion
23       1.    Jurisdiction and Service of Process
24             a.   Jurisdiction
25                  i.    Americans with Diabilities Act Claim
26       The Court has subject matter jurisdiction under 28
27 U.S.C. §§ 1331 and 1343 for violations of the ADA.
28 See, e.g., Civil Rights Educ. & Enf’t Ctr. v. Hosp.
                                        4
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 5 of 25 Page ID #:172



 1 Props. Tr., 867 F.3d 1093, 1098 (9th Cir. 2017).
 2       Moreover, the Court has personal jurisdiction over
 3 Defendant because it has “certain minimum contacts”
 4 with California such that “the suit does not offend
 5 ‘traditional notions of fair play and substantial
 6 justice.’”      Calder v. Jones, 465 U.S. 783, 788 (1984)
 7 (quotation omitted).          Specifically, Defendant owns the
 8 Store at which the incident giving rise to this Action
 9 occurred.      Compl. ¶¶ 2-3; Ex. 5 in Supp of Appl.,
10 Public Records, ECF No. 15-7.
11                  ii. Unruh Act Claim
12                        1.    Supplemental Jurisdiction Standard
13       The Court shall have “supplemental jurisdiction
14 over all other claims that are so related to claims in
15 the action within such original jurisdiction that they
16 form part of the same case or controversy under Article
17 III of the United States Constitution.”                28 U.S.C §
18 1367(a).     Nevertheless, the Court has discretion to
19 decline to exercise supplemental jurisdiction:
20       The district courts may decline to exercise
         supplemental jurisdiction over a claim under
21       subsection (a) if—
22       (1) the claim raises a novel or complex issue
         of State law,
23
         (2) the claim substantially predominates over
24       the claim or claims over which the district
         court has original jurisdiction,
25
         (3) the district court has dismissed all claims
26       over which it has original jurisdiction, or
27       (4) in exceptional circumstances, there are
         other compelling reasons for declining
28       jurisdiction.
                                        5
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 6 of 25 Page ID #:173



 1 28 U.S.C. § 1367(c).
 2       The Supreme Court has described 28 U.S.C. § 1367(c)
 3 as a “codification” of the principles of “‘economy,
 4 convenience, fairness, and comity’” that underscore the
 5 Supreme Court's earlier jurisprudence concerning
 6 pendent jurisdiction.          City of Chicago v. Int'l Coll.
 7 of Surgeons, 522 U.S. 156, 172–73 (1997) (quoting
 8 Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357
 9 (1988)); see United Mine Workers of America v. Gibbs,
10 383 U.S. 715, 726 (1966) (holding the power to hear
11 state and federal claims together need “not be
12 exercised in every case” . . . “justification lies in
13 considerations of judicial economy, convenience, and
14 fairness to litigants.”).
15       When declining to exercise supplemental
16 jurisdiction under 28 U.S.C. § 1367(c)(4), “the court
17 must identify the predicate that triggers the
18 applicability of the category (the exceptional
19 circumstances), and then determine whether, in its
20 judgment, the underlying Gibbs values are best served
21 by declining jurisdiction in the particular case (the
22 compelling reasons).”          Exec. Software N. Am. Inc. v.
23 U.S. Dist. Court for the Cent. Dist. of Cal., 24 F.3d
24 1545, 1558 (9th Cir. 1994).
25 ///
26 ///
27 ///
28 ///
                                        6
  Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 7 of 25 Page ID #:174



 1                         2.    The Court Should Decline to
 2                               Exercise Supplemental Jurisdiction
 3                               Over Plaintiff’s Unruh Act Claim
 4        In 2012, in response to the overwhelming increase1
 5 in construction-related accessibility claims,2
 6 “California adopted heightened pleading requirements
 7 for disability discrimination lawsuits under the Unruh
 8 Act.”       Velez v. Il Fornanio (Am.) Corp., No. 3:18-CV-
 9 1840-CAB-MDD, 2018 WL 6446169, at *6 (S.D. Cal. Dec.
10 10, 2018).        California also requires that complaints
11 for construction-related accessibility claims be
12 verified, and if such complaints are not verified, they
13 are subject to a motion to strike.               See Cal. Civ. Proc.
14 Code § 425.50(b)(1).
15        When California continued to experience large
16 numbers of these actions, it imposed additional
17 limitations on “high-frequency litigants.”3                  For
18
          1
19          Nearly nine times more construction-related accessibility
     actions are being filed in the Central District in 2019 than were
20   in 2013. See Garibay v. Rodriguez, No. CV 18-9187 PA (AFMX),
     2019 WL 5204294, at *4 (C.D. Cal. Aug. 27, 2019).
21
          2
              California law defines construction-related accessibility
22 claims as “any civil claim in a civil action with respect to a
23 place of public accommodation, including but not limited to, a
     claim brought under Section 51, 54, 54.1, or 55, based wholly or
24   in part on an alleged violation of any construction-related
     accessibility standard.” Cal. Civ. Code § 55.52(a)(1).
25        3
              A high-frequency litigant is defined as a plaintiff who
26 has filed 10 or more complaints alleging a construction-related
     accessibility violation within the 12-month period immediately
27 preceding the filing of the current complaint alleging a
   construction-related accessibility violation. Cal. Civ. Proc.
28 Code § 425.55(b)(1).
                                         7
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 8 of 25 Page ID #:175



 1 example, California requires “high-frequency litigants”
 2 to pay an increased filing fee of $1,000 in addition to
 3 the normal fee at the time of filing a complaint.                    Cal.
 4 Gov’t Code § 70616.5.          Additionally, California
 5 mandates that these complaints allege certain facts,
 6 including whether the action is filed by, or on behalf
 7 of, a high-frequency litigant, the number of
 8 construction-related accessibility claims filed by the
 9 litigant in the preceding twelve months, the litigant’s
10 reason for being in the geographic area of the
11 defendant’s business, and the reason the litigant
12 desired to access the business.             See Cal. Civ. Proc.
13 Code § 425.50(a)(4)(A).
14       Because California’s heightened pleading standards
15 and increased filing fees do not apply in federal
16 court, plaintiffs can effectively circumvent the
17 restrictions California has imposed on construction-
18 related accessibility claims by relying on a grant of
19 supplemental jurisdiction over any Unruh Act claims
20 when combined with an ADA claim for injunctive relief.
21       In enacting these restrictions and additional fees,
22 California sought to limit the burden these types of
23 cases put on its businesses.             But in filing these
24 Actions in federal courts, plaintiffs have managed to
25 avail themselves of the state law provided statutory
26 damages all while evading California’s limitations as
27 to reaching such awards.           This situation, as well as
28 the increased burden on federal courts due to the
                                        8
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 9 of 25 Page ID #:176



 1 increasing number of these cases presents the type of
 2 “exceptional circumstances” and “compelling reasons”
 3 that justify a court’s discretion to decline to
 4 exercise supplemental jurisdiction over any Unruh Act
 5 or other state law claims under 28 U.S.C. § 1367(c)(4).
 6       Here, Plaintiff is a frequent ADA litigator who has
 7 filed over 300 cases in the Central District since
 8 2014.     “It is not . . . ‘fair’ to defendants that
 9 [Plaintiff] may pursue construction-related
10 accessibility claims in [federal court] while evading
11 the limitations California has imposed on such claims.”
12 Garibay v. Rodriguez, No. CV 18-9187 PA (AFMX), 2019 WL
13 5204294, at *5 (C.D. Cal. Aug. 27, 2019).                 Further,
14 allowing federal courts to act as a safe haven for
15 these claims clearly offends the comity between federal
16 and state courts.
17       As such, the Court should conclude that given these
18 “exceptional circumstances,” “compelling reasons” exist
19 to support the Court’s decision to decline to exercise
20 supplemental jurisdiction over Plaintiff’s Unruh Act
21 claim.     In doing so, the Court has not deprived
22 Plaintiff of any remedies, as the ADA claim remains
23 before this Court, and Plaintiff may, if he so chooses,
24 pursue his Unruh Act claim in state court—the
25 appropriate forum for such claim under these
26 circumstances.4
27
         4
28          Plaintiff encountered the barriers in July 2019. As such,
     the statute of limitations for Plaintiff’s Unruh Act claim has
                                     9
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 10 of 25 Page ID #:177



 1        Therefore, the Court should DECLINE to exercise
 2 supplemental jurisdiction over Plaintiff’s Unruh Act
 3 claim.
 4             b.    Service of Process
 5        Additionally, Defendant was properly served under
 6 Rule 4.      See Direct Mail Specialists, Inc. v. Eclat
 7 Computerized Techs., Inc., 840 F.2d 685, 688 (9th Cir.
 8 1988) (“A federal court does not have jurisdiction over
 9 a defendant unless the defendant has been served
10 properly under [Rule] 4.”) (citation omitted).                   Federal
11 Rule of Civil Procedure (“Rule”) 4 provides that a
12 corporation may, among other means, be served “by
13 delivering a copy of the summons and of the complaint
14 to an officer, a managing or general agent, or any
15 other agent authorized by appointment or by law to
16 receive service of process.”             Accordingly, service on
17 Defendant’s agent was proper.             See Proof of Service,
18 ECF No. 9 (documenting that the summons and Complaint
19 were served by personal service on a person authorized
20 to receive service for Defendant).
21        2.   Local Rule 55-1
22        Plaintiff satisfied the procedural requirements for
23 default judgment under Local Rule 55-1.                 The Clerk
24 entered default against Defendant as to the Complaint
25
     not lapsed and Plaintiff is able to bring this claim in state
26 court where it can be properly adjudicated. See Harris v. County
27 of San Diego, CV 18-924-BTM-AHG, 2019 WL 6683367, at *4 (S.D.
     Cal. Dec. 5, 2019) (“The claims under Cal Civ. Code §§ 43, 49,
28   51, and 52 are subject to a two-year statute of limitations”)
     (citing Cal. Civ. Code P. § 335.1).
                                     10
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 11 of 25 Page ID #:178



 1 on September 23, 2019.           Defendant is not an infant,
 2 incompetent person, or exempted under the
 3 Servicemembers Civil Relief Act.               Decl. of Russell
 4 Handy in Supp. of Appl. (“Handy Decl.”) ¶ 2, ECF No.
 5 15-3.      Moreover, Plaintiff served Defendant with notice
 6 of its Application on November 14, 2019.                 Id. ¶ 6.
 7       3.    Eitel Factors
 8       Here, the Eitel factors favor granting default
 9 judgment as to Plaintiff’s ADA claim.
10             a.    Factor 1: Prejudice to Plaintiff
11       A court must first consider whether a plaintiff
12 will suffer prejudice if default judgment is not
13 entered.      See Eitel, 782 F.2d at 1471 (citation
14 omitted).        Here, Defendant failed to respond to the
15 Complaint or otherwise appear.               Without default
16 judgment, Plaintiff likely will have no recourse for
17 recovery.        See Landstar Ranger, Inc. v. Parth Enters.,
18 725 F. Supp. 2d 916, 920 (C.D. Cal. 2010); PepsiCo,
19 Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1177
20 (C.D. Cal. 2002).         Thus, this factor favors default
21 judgment.
22             b.    Factors 2 & 3: Sufficiency of the
23                   Complaint and Merits of the Claim
24       The second and third Eitel factors call for an
25 analysis of the causes of action.               See Eitel, 782 F.2d
26 at 1471 (citation omitted).               Here, Plaintiff’s ADA
27 claim is sufficiently stated and meritorious, and as
28 such, these factors favor default judgment as to this
                                        11
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 12 of 25 Page ID #:179



 1 claim.
 2                   i.    Violation Under the ADA
 3       To prevail under the ADA, a plaintiff must
 4 establish that “(1) she is disabled within the meaning
 5 of the ADA; (2) the defendant . . . owns, leases, or
 6 operates a place of public accommodation; and (3) the
 7 plaintiff was denied public accommodations by the
 8 defendant because of her disability.”                Molski v. M.J.
 9 Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007) (citing
10 42 U.S.C. § 2182(a)-(b)).
11       According to the ADA, a disability is “a physical
12 or mental impairment that substantially limits one or
13 more major life activities,” including walking.                   42
14 U.S.C. §§ 12102(1)(A), (2)(A).              Plaintiff’s paraplegia
15 prevents him from walking, and Plaintiff relies on a
16 wheelchair for mobility.           Decl. Of Rafael Arroyo, Jr.
17 in Supp. of Appl. (“Arroyo Decl.”) ¶ 2, ECF No. 15-4.
18 Therefore, Plaintiff is disabled.               Further, Plaintiff
19 has established that Defendant’s business is a place of
20 public accommodation.          Compl. ¶ 9.       Specifically,
21 Defendant’s business is a Store.              Id. ¶ 3.      The ADA
22 explicitly recognizes that a “grocery store, clothing
23 store, hardware store, shopping center, or other sales
24 or rental establishment” is a place of public
25 accommodation.         See 42 U.S.C. § 12181(7)(E).
26       Under the ADA, discrimination includes “failure to
27 remove architectural barriers . . . where such removal
28 is readily achievable . . . .”              42 U.S.C.
                                        12
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 13 of 25 Page ID #:180



 1 § 12182(b)(2)(A)(iv).          ADA Accessibility Guidelines
 2 (“ADAAG”) establish the technical standards for
 3 determining whether a barrier exists.                Fortyune v. Am.
 4 Multi-Cinema, Inc., 364 F.3d 1075, 1080-81 (9th Cir.
 5 2004) (these guidelines “lay out the technical
 6 structural requirements of places of public
 7 accommodation . . . .”).
 8       The lack of accessible sales counters constitutes a
 9 barrier under the ADA.           The ADA requires that, a
10 portion of the sales counter must be no higher than 36
11 inches above the floor and 36 inches in width.                   See 36
12 C.F.R. § Pt. 1191, App. D §§ 904.4,904.4.1.                  Here,
13 Plaintiff alleges that the sales counters in the
14 Thrifty ice cream section of the Store are not in
15 compliance with the ADAAG.            See Compl. ¶ 10.
16 Specifically, the sales counter is allegedly 55 inches
17 above the floor, and there is no lowered portion.                    See
18 Decl. of Evans Louis in Supp. of Appl. (“Louis Decl.”)
19 ¶ 3, ECF No. 15-5.         Additionally, an electronic point
20 of sale machine is mounted on top of the counter, and
21 the buttons on the machine are as high as 63 inches
22 from the floor.        Id.
23       Additionally, Plaintiff alleges that Defendant
24 fails to provide an accessible restroom.                 Compl. ¶ 15.
25 Specifically, the plumbing underneath the sink is not
26 wrapped to prevent against burning on contact.                   Louis
27 Decl. ¶ 4.       Such failure to insulate the plumbing
28 constitutes a barrier under the ADA.                See 36 C.F.R.,
                                        13
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 14 of 25 Page ID #:181



 1 Pt. 1191, App. D § 606.5 (“Water supply and drain pipes
 2 under lavatories and sinks shall be insulated or
 3 otherwise configured to protect against contact.”).
 4        Because the inaccessible sales counters and
 5 inaccessible restroom constitute barriers related to
 6 Plaintiff’s paraplegia, Plaintiff was denied full and
 7 equal access to the Store in violation of the ADA.
 8        The next issue is whether removal of these barriers
 9 is readily achievable.5           The Ninth Circuit has not
10 decided which party has the burden of proving that
11 removal of an architectural barrier is readily
12 achievable.        Moore v. Robinson Oil Corp., 588 Fed.
13 Appx. 528, 529-30 (9th Cir. 2014).               The majority of
14 district courts apply the Tenth Circuit’s burden-
15 shifting scheme, which requires the plaintiff to bear
16 the initial burden of producing evidence that supports
17 a finding that removal is readily achievable, and which
18 only then shifts the ultimate burden of persuasion to
19 the defendant.        See Vogel v. Rite Aid Corp., 992 F.
20 Supp. 2d 998, 1010 (C.D. Cal. 2014) (citing Colo. Cross
21 Disability Coal. v. Hermanson Family, Ltd., 264 F.3d
22 999 (10th Cir. 2001)).
23        Here, Plaintiff alleges that the barriers at issue
24 “are easily removed without much difficulty or
25
          5
              Plaintiff argues that removal of the barrier is an
26 affirmative defense that is waived unless raised. Appl. 5:25-
   6:2. This Court, in McComb v. Vejar, No. 2:14-CV-00941-RSWL-E,
27 2014 WL 5494017, at *6 (C.D. Cal. Oct. 28, 2014), already
28 rejected this contention, raised by the same counsel, in the
     context of a default judgment proceeding.
                                     14
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 15 of 25 Page ID #:182



 1 expense.”        Compl. ¶ 17.     Moreover, Plaintiff claims
 2 that “there are numerous alternative accommodations
 3 that could be made to provide a greater level of access
 4 if complete removal were not achievable.”                 Id.    These
 5 allegations are sufficient to satisfy Plaintiff’s
 6 burden.6
 7        Because Plaintiff has adequately pled that: (1) he
 8 is disabled within the meaning of the ADA; (2)
 9 Defendant owns and operates a place of public
10 accommodation; (3) Plaintiff was denied full and equal
11 access to the public accommodation because of his
12 disability, and (4) removal of the barriers is readily
13 achievable, Plaintiff has sufficiently stated a
14 meritorious claim under the ADA.
15                   ii. Violation of the Unruh Act
16        Because Court declines to exercise supplemental
17 jurisdiction over Plaintiff’s Unruh Act claim, the
18 Court need not assess whether Plaintiff has
19 sufficiently stated a claim for violation of the Unruh
20 Act.
21             c.    Factor 4: Money at Stake
22        The fourth Eitel factor addresses the sum of money
23 at stake in the action.           Eitel, 782 F.2d at 1471
24 (citation omitted).          “Default judgment is disfavored
25
26        6
            Plaintiff does not allege specific facts regarding the
27   ease of removing the barriers; however, Plaintiff’s general
     allegations combined with Plaintiff’s corroborating photos show
28   that the barriers would be easily corrected, satisfying his
     initial burden.
                                     15
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 16 of 25 Page ID #:183



 1 where the sum of money at stake is too large or
 2 unreasonable in relation to defendant’s conduct.”
 3 Vogel, 992 F. Supp. 2d at 1012.
 4       Here, Plaintiff seeks a statutory penalty of
 5 $4,000, as well as $4,321 in attorneys’ fees and costs.
 6 See Appl. 8:13; Handy Decl., Billing Summary                  Because
 7 the Court declines to exercise supplemental
 8 jurisdiction over Plaintiff’s Unruh Act claim, the
 9 Court finds that the $4,000 statutory penalty sought is
10 unreasonable.        However, the ADA provides for reasonable
11 attorneys’ fees and costs.            42 U.S.C. § 12205.
12 Accordingly, the Court finds that the amount of
13 attorneys’ fees and costs sought in this Action is
14 reasonable.       Therefore, because the amount of money
15 Plaintiff seeks is unreasonable as to the statutory
16 damages but is reasonable as to attorneys’ fees and
17 costs, this factor does not heavily weigh in the
18 analysis of whether default judgment should be granted.
19             d.    Factor 5: Dispute of Material Fact
20       The fifth Eitel factor is the likelihood of a
21 dispute as to material facts.             Eitel, 782 F.2d at 1471-
22 72 (citation omitted).           Defendant has not answered or
23 otherwise appeared in this Action.               Since Plaintiff’s
24 factual allegations are presumed true in this situation
25 and Defendant failed to move to set aside the default,
26 no factual dispute exists that would preclude the entry
27 of default judgment.          See Vogel, 992 F. Supp. 2d at
28 1013 (“Since [Plaintiff’s] factual allegations are
                                        16
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 17 of 25 Page ID #:184



 1 presumed true and Knight has failed to oppose the
 2 motion, no factual dispute exists that would preclude
 3 the entry of default judgment.”).               Thus, this factor
 4 weighs in favor of default judgment.
 5             e.    Factor 6: Excusable Neglect
 6       Next, courts consider whether the default was due
 7 to some excusable neglect.            Eitel, 782 F.2d at 1472
 8 (citation omitted).          Defendant was properly served on
 9 August 29, 2019, and Plaintiff served notice of this
10 Application on November 14, 2019.               Nevertheless,
11 Defendant has neither appeared in this Action nor
12 offered any explanation for its default.                 Accordingly,
13 this factor weighs in favor of granting default
14 judgment.        Vogel, 992 F. Supp. 2d 998 (finding “it
15 reasonable to infer [the] default was not the product
16 of excusable neglect” where defendant was properly
17 served).
18             f.    Factor 7: Public Policy
19       The seventh Eitel factor considers the strong
20 policy favoring rulings on the merits.                Eitel, 782 F.2d
21 at 1472 (citation omitted).               Notwithstanding such
22 policy, default judgment is appropriate “[w]here the
23 [d]efendant’s failure to appear makes decision on the
24 merits impossible.”          Warner Bros. Home Entm’t, Inc. v.
25 Slaughter, No. CV 13-0892-DOC (RNBx), 2013 U.S. Dist
26 LEXIS 156597, at *9 (C.D. Cal. Oct. 30, 2013) (citing
27 Craigslist, Inc. v. Naturemarket, Inc., 694 F. Supp. 2d
28 1039, 1061 (N.D. Cal. 2010)).               As a result, and because
                                        17
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 18 of 25 Page ID #:185



 1 a weighing of the Eitel factors tips in favor default
 2 judgment, the Court GRANTS Plaintiff’s Application as
 3 to Plaintiff’s ADA claim.
 4       4.    Relief
 5       In seeking default judgment, “Plaintiff is required
 6 to prove all damages sought in the [C]omplaint.”
 7 Philip Morris USA Inc. v. Castworld Prods., 219 F.R.D.
 8 494, 498 (C.D. Cal. 2003).            Here, Plaintiff seeks an
 9 injunction, damages, attorneys’ fees, and costs.
10             a.    Injunctive Relief
11       Under the ADA, a plaintiff is entitled to
12 injunctive relief, including an order to make
13 “facilities readily accessible to and usable by
14 individuals with disabilities.”              42 U.S.C.
15 § 12188(a)(2).        Here, Plaintiff requests an order
16 directing Defendant to provide: (1) accessible sales
17 counters; and (2) an accessible restroom, as required
18 by the ADA.       As such, the Court ORDERS Defendant to
19 provide ADA-compliant accessible sales counters and an
20 accessible restroom.
21             b.    Damages
22       Here, Plaintiff seeks $4,000.00 in statutory
23 penalties for Defendant’s alleged violation of the
24 Unruh Act.       Because the Court should decline to
25 exercise supplemental jurisdiction over Plaintiff’s
26 Unruh Act Claim, the Court DENIES Plaintiff’s request
27 for damages.
28 ///
                                        18
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 19 of 25 Page ID #:186



 1             c.    Attorneys’ Fees
 2       Plaintiff requests that the Court award $3,791 in
 3 attorneys’ fees.         The ADA authorizes attorneys’ fees in
 4 this matter.       42 U.S.C. § 12205; Cal. Civ. Code
 5 § 52(a); see Jankey v. Poop Deck, 537 F.3d 1122, 1130
 6 (9th Cir. 2008) (“A prevailing plaintiff under the ADA
 7 should ordinarily recover an attorney’s fee unless
 8 special circumstances would render such an award
 9 unjust.”) (internal quotation marks omitted).
10       For ADA cases, reasonable attorneys’ fees are
11 determined by reference to the lodestar method.                   Vogel
12 v. Harbor Plaza Center, LLC, 893 F.3d 1152 (9th Cir.
13 2018) (finding that it was an abuse of discretion for
14 the district court to treat the Local Rule 55-3 fee
15 schedule, which is ordinarily used in instances of
16 default judgment, as presumptively reasonable, rather
17 than using a lodestar approach to calculate attorneys’
18 fees for ADA and Unruh civil rights cases).                  A court
19 “must first determine the presumptive lodestar figure
20 by multiplying the number of hours reasonably expended
21 on the litigation by the reasonable hourly rate.”
22 Secalt S.A. v. Wuxi Shenxi Constr. Mach. Co., 668 F.3d
23 677, 689 (9th Cir. 2012) (quotation omitted).                   The fee
24 applicant must “produce satisfactory evidence—in
25 addition to the attorney’s own affidavits—that [his]
26 requested [hourly] rates [were] in line with those
27 prevailing in the community for similar services by
28 lawyers of reasonably comparable skill, experience and
                                        19
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 20 of 25 Page ID #:187



 1 reputation.”       Grove v. Wells Fargo Fin. Cal., Inc., 606
 2 F.3d 577, 583 (9th Cir. 2010) (quoting Blum v. Stenson,
 3 465 U.S. 886, 896 n.11 (1984)).              The fee applicant
 4 bears “the burden of documenting the appropriate hours
 5 expended in the litigation” and of “submit[ting]
 6 evidence in support of those hours worked.”                  USW v.
 7 Ret. Income Plan for Hourly-Rated Emps. of ASARCO,
 8 Inc., 512 F.3d 555, 565 (9th Cir. 2008) (quotation
 9 omitted).
10       Here, Plaintiff seeks $3,791 in fees based on the
11 work of Mark Potter, Russell Handy, and Phyl Grace.
12 Handy Decl., Billing Statement.              Plaintiff seeks hourly
13 rates for each attorney as follows:
14       •     Mark Potter: $595
15       •     Russell Handy: $595
16       •     Phyl Grace: $450
17       In support of this request, Mr. Handy submits a
18 declaration discussing the qualifications of the
19 attorneys who billed to this Action.                Qualifications
20 include the attorneys’ experience in disability
21 litigation, success in law school, and involvement in
22 disability-related organizations.               See Handy Decl. ¶¶
23 8-10.     However, other than Mr. Handy’s declaration,
24 including his statement that he “can attest that the
25 rates billed by the Center for Disability Access for
26 its attorneys are well within market rates” and the
27 inclusion of two fee awards, Handy Decl. ¶ 12,
28 Plaintiff provides no evidence establishing that the
                                        20
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 21 of 25 Page ID #:188



 1 rates were in line with those prevailing in the
 2 community.
 3        “Notwithstanding Plaintiff’s failure to present
 4 sufficient evidence supporting the rates he seeks,
 5 ‘[d]istrict judges can . . . consider the fees awarded
 6 by other judges in the same locality in similar
 7 cases.’”       Johnson v. Lin, No. 2:13-cv-01484-GEB-DAD,
 8 2016 WL 1267830, at *4 (E.D. Cal. March 31, 2016)
 9 (quoting Moreno v. City of Sacramento, 534 F.3d 1106,
10 1115 (9th Cir. 2008)).           After reviewing awards in
11 similar cases, including similar cases before this
12 Court,7 as well as the attorneys’ qualifications as
13 stated in Mr. Handy’s Declaration, the Court concludes
14 that the following hourly fees are reasonable:8
15        •      Mark Potter: $425
16        •      Russell Handy: $425
17        •      Phyl Grace: $425
18 ///
19
          7
              In Langer v. Palacios et al., CV 19-05196-RSWL-AGR (C.D.
20 Cal. Oct. 10, 2019), the same Plaintiff’s counsel requested the
21 following rates in a nearly identical action less than three
     months prior :
22             • Mark Potter: $425
               • Russell Handy: $425
23             • Phyl Grace: $425

24        8
             See, e.g., Love v. Bedi & Sons, LLC, No. EDCV 18-0829-FMO
     (PLAx), 2019 WL 1785446, at *5 (C.D. Cal. Feb. 6, 2019), Decl. of
25   Dennis Price in Supp. Pl.’s Appl. for Default J, ECF No.24-4.
     (determining $425/hour for M. Potter, R. Handy, and P. Grace as
26   well as $350/hour for D. Price reasonable attorneys’ fees);
27   accord Kong v. Pulido, SACV 18-01943-AG (KESx), 2019 WL 1751843,
     at *2 (C.D. Cal. Mar. 18, 2019); Fernandez v. Alfred Santos
28   Family P’ship, CV-19-2334-CJC (AGRx), 2019 WL 4137616, at *4
     (C.D. Cal. July 24, 2019).
                                     21
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 22 of 25 Page ID #:189



 1        The next issue is whether the hours spent in this
 2 Action are reasonable.           Plaintiff submits an itemized
 3 Billing Statement, which reflects that Plaintiff’s
 4 attorneys spent 6.5 hours litigating this case.                   See
 5 Handy Decl., Billing Statement.              After reviewing the
 6 Billing Statement, the Court should conclude that a
 7 portion of the hours spent in this Action are
 8 unreasonable.9
 9        Specifically, senior attorney, Mr. Handy, billed .7
10 hours to “draft the complaint & interoffice barrier
11 memo.”     Handy Decl., Billing Statement.              Given that
12 Plaintiff’s counsel files nearly identical complaints
13 in all of its cases, save for a few distinguishing
14 details of fact, the Court should find that .7 hours to
15 draft the Complaint and an interoffice memo is
16 unreasonable.        Accordingly, the court should reduce
17 this billing item to .4 hours.
18        Additionally, Mr. Handy billed 1.1 hours to draft
19 the instant Application and supporting declaration.
20 The Court again notes that the Application and
21 supporting attorney declaration are nearly identical to
22 the multitude of other default judgment applications
23 and attorney declarations filed by Plaintiff’s counsel.
24 Accordingly, the Court should find that the 1.1 hours
25 spent on this task was unreasonable, and should reduce
26
          9
27          It is worth noting that in Lopez v. Macca Corp., No. CV
     18-2589-RSWL-E, 2018 WL 5310770, at *6 (C.D. Cal. Oct. 22, 2018),
28   this Court found similar billing practices unreasonable by the
     same counsel.
                                     22
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 23 of 25 Page ID #:190



 1 this item to .6 hours.
 2        Lastly, Mr. Handy billed 1.8 hours in which he
 3 “[c]onducted public records research to determine the
 4 identity of the responsible parties; then pulled
 5 the online microfiche records for Los Angeles
 6 County for Assessor Parcel No. 5419-019-025 to
 7 determine if there had been alterations or
 8 modifications that would have triggered stricter
 9 Title 24 obligations for this property; notes to file”
10 Id.     But, “[a] basic public records search to identify
11 the owner of the Property is not the type of legal work
12 that should be billed by an attorney at $425 per hour.”
13 Love v. Garcia, No. 5:15-CV-02004-CAS-SPX, 2017 WL
14 2927429, at *4 (C.D. Cal. July 7, 2017) (concluding
15 that plaintiff could not recover for fees associated
16 with the aforementioned unreasonable tasks).                  Because
17 the billing for these tasks was unreasonably expended,
18 the Court excludes them from the attorneys’ fee award.10
19
20        10
            The Court is cognizant of the Ninth Circuit’s admonition
     in Moreno v. City of Sacramento, 534 F.3d 1106 (9th Cir. 2008)
21   that a district court “may not attempt to impose its own judgment
22   regarding the best way to operate a law firm, nor to determine if
     different staffing decisions might have led to different fee
23   requests.” Id. at 1115. Rather, “[t]he difficulty and skill
     level of the work performed, and the results achieved—not whether
24   it would have been cheaper to delegate the work to other
     attorneys—must drive the district court’s decision.” Id.
25   Nonetheless, proceeding under this framework, the “time estimates
     of certain tasked performed appear over-inflated compared to the
26   nature of this litigation and the difficulty of skill required to
27   complete the work.” Uriarte-Limon v. Walker, EDCV 16-377 JGB
     (DTBx), 2017 WL 5665017, at *4 (C.D. Cal. Sept. 21, 2017). The
28   Court’s analysis of the reasonableness of the requested
     attorneys’ fees focuses on the “difficulty and skill level of the
                                     23
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 24 of 25 Page ID #:191



 1 See Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)
 2 (“The district court . . . should exclude from [its]
 3 initial fee calculation hours that were not ‘reasonably
 4 expended’ . . . . hours that are excessive, redundant,
 5 or otherwise unnecessary.”) (citations omitted).
 6 Ultimately, with the adjusted billing rates and the
 7 exclusion of the unreasonable itemized tasks, the Court
 8 GRANTS $1,785 in attorneys’ fees.
 9             d.    Litigation Costs
10        The ADA authorizes the Court to award costs in this
11 matter.      42 U.S.C. § 12205.          Plaintiff seeks to
12 recover $400 in filing fees, $30 costs, and $100 in
13 investigator fees, totaling $530 which the Court
14 GRANTS.
15                             III. CONCLUSION
16        Based on the foregoing, the Court GRANTS
17 Plaintiff’s Application for Default Judgment as to
18 Plaintiff’s ADA claim and ORDERS Defendant to provide
19 ADA compliant sales counters and an accessible
20 restroom.        The Court awards Plaintiff $1,785 in
21
22 work performed.”    Moreno, 534 F.3d at 1115. The Court excludes
     several billed tasks from the fee award not because they could
23   have been performed at a cheaper rate by more junior attorneys,
     but because they are unnecessary and excessive in light of the
24   skill required to accomplish them. This is particularly so
     considering that they were accomplished by senior attorneys, who
25   are well versed in ADA litigation, and the case appears fairly
     straight-forward. See Delson v. CYCT Mgmt. Grp., Inc., No. 11-
26   cv-03781 MEJ, 2013 WL 1819265, at *8 (N.D. Cal. Apr. 30, 2013)
27   (“‘One of the trade offs of being an expert in a specific field
     of law is the expectation that tasks will be completed with
28   greater efficiency because the knowledge base and resources have
     already been well-established.’”).
                                     24
 Case 2:19-cv-07244-RSWL-SS Document 17 Filed 01/31/20 Page 25 of 25 Page ID #:192



 1 attorneys’ fees and $530 in costs, totaling $2,315.
 2 The Court DECLINES to exercise supplemental
 3 jurisdiction over Plaintiff’s Unruh Act claim and
 4 thereby DISMISSES the claim without prejudice.
 5
 6 IT IS SO ORDERED.
 7
 8 DATED: 01/31/2020             s/ RONALD S.W. LEW
 9                                HONORABLE RONALD S.W. LEW
                                  Senior U.S. District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        25
